Memorandum by the Court. The appli*714cation, was denied upon the evident misapprehension that it was made more than one year after service of a copy of the order of dismissal (CP'LR 5015, subd. [a], par. 1), the order having been entered September 10, 1963 and appellant asserting without contradiction that the copy served upon Mm was mailed on September 16, 1963 and received at Ms office on September 17, 1963. The claim, except as to the assault cause. of action, seems to have been timely filed (Tierney v. State of New York, 266 App, Diy. 434, affd. 292 N. Y. 523). Order reversed, on the lw and the facts, with costs to appellant; and motion granted, with costs. Gibson, P, J., Herlihy, Reynolds, Taylor and Hamm, JJ., concur.